DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Claim Line Numbering
Please note that any mention of the line number in a claim refers to the claim as it appears in the official claim listing in the image file wrapper (IFW), not to the claim as it may be reproduced below.

Prior Art Label Required
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The present labelling of Figure 1 as “RELATED ART” is not considered to be clear.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Overall, in independent claim 1, the claim language does not clearly and definitely claim if there is a plurality of sensors, or if the claim encompasses at least one embodiment with a single sensor.  Particularly, on line 1 of claim 1, the use of the word, “cluster” could be taken to imply that all covered embodiments include a plurality of sensors; however, the use of the phrase, “one or more kinds of sensors” on line 3 of claim 1 and the use of “a sensor” on line 1 of claim 1 could be taken to mean that there may be only a single sensor in at least one embodiment.  If claim 1 is amended to clearly and definitely claim that there is a plurality of sensors, then, this rejection will be overcome.  For purposes of examination, it will be presumed that claim 1 is directed to claiming an apparatus with at least one sensor.
Each of dependent claims 2-13 is unclear, at least, in that it depends from unclear, independent claim 1.


Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahn (US 6,533,218 B1), herein after Jahn (‘218).
The text of independent claim 1 is as follows:
“1. A sensor-cluster apparatus including a sensor configured to detect and collect 2external environment information is mounted in a case, the sensor-cluster apparatus comprising:  3a body member on which one or more kinds of sensors are mounted on one surface 4thereof;  5a case having an inner space, and one surface thereof is opened to define an opening and 6on which the body member is mounted so that each of the sensors is exposed to the opening; and  7a position control device mounted inside the case to and configured to adjust a mounting 8position or a mounting angle of the body member.”
Looking, first, to independent claim 1, Jahn (‘218) plainly discloses a “sensor-cluster apparatus including a sensor configured to detect and collect 2external environment information is mounted in a case” (lines 1-2) in that Jahn (‘218) discloses a cluster of items that together act as a sensor device or apparatus, where the Jahn (‘218) apparatus is for “reconnaissance,” see column 1, lines 57-58; in that it has a “sensor assembly 54,” see column 4, lines 61-62; in that it, also, has a radar sensor as a radar transceiver,” column 7, line 20, 54”; and, in that, at least, the “central body 46” can be called “a case,” noting column 4, lines 30-45.
On line 1 of claim 1, “a sensor” reads on “sensor assembly 54” of Jahn (‘218).
In claim 1, the claimed “body member on which one or more kinds of sensors are mounted on one surface 4thereof” (lines 3-4) is met by the “forward housing bulkhead 58” and/or the “aft housing bulkhead 60” and/or the “gimbal attachment 62,” for example, see column 4, lines 61-66.
Further, in claim 1, the claimed “case having an inner space, and one surface thereof is opened to define an opening and 6on which the body member is mounted so that each of the sensors is exposed to the opening” (lines 5-6) by the “central body 46” with a window opening, noting, for example, 40-45.  Also, please see column 3, lines 5-10 of Jahn (‘218) as to the sensor lining up with the window opening.  Please note that the word, “window” in claim 1 is read as meaning an “opening” as set forth in sense 1a of the entry of the word, “window” in “Webster’s New World College Dictionary” (fourth edition) on page 1640, which is cited on form PTO-892, and of which a copy is provided with this office action.
Also, in claim 1, the claimed “position control device mounted inside the case to and configured to adjust a mounting 8position or a mounting angle of the body member” (lines 7-8) is met by the “single controller” and/or the “actuator” 82 in Jahn (‘218), noting, for example, column 5, lines 60-66, as well as, column 4, line 61 through column 5, line 8 of Jahn (‘218).  Angles are mentioned in Jahn (‘218) at column 3, lines 1-5.

The further limitations of dependent claim 12 are met by “window 48” in Jahn (‘218), for example, please see column 4, lines 40-53.

Potentially-Allowable Subject Matter
Claims 2-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al (‘276) is of general interest for showing a “rotational system” in connection with the sensor pod.
Large (‘779) is of general interest for showing a sensor that pivots and a sliding window.
Reinert (‘826) is of general interest for showing a rotatable window for a missile, where the missile window could be associated with a sensor.
Tyler (‘043) is of general interest for showing an enclosure with moveable windows, where the enclosure may be associated with a camera or other sensor.

The entry for the word, “window” from “Webster’s New World College Dictionary” is of interest for showing that a “window” may be strictly an “opening,” noting, sense 1a.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/BERNARR E GREGORY/Primary Examiner, Art Unit 3648